Dear Mr. Thomas:
This office is in receipt of your opinion request where you present the following issue for our review:
      May a police juror hold at the same time employment as a city police officer without violating the dual officeholding statute?
LSA-R.S. 42:63(D) provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. (Emphasis added).
In your present situation, it is permissible for a police juror to be employed as a city police officer. This conclusion is reached because the town of Gibsland and the parish of Bienville are separate units of government. Therefore, the clause in LSA-R.S. 42:63(D) that "no such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office" has no effect, as it contemplates that both positions fall with the same political subdivision.
Should you have any further questions, please contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                               By: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams